27 F.3d 564
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Rodney Napoleon BROWN, Defendant-Appellant.
No. 93-5936.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 15, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Wilmington.  James C. Fox, Chief District Judge.  (CR-93-17-F)
Michael G. Howell, Assistant Federal Public Defender, Raleigh, NC, for appellant.
Janice McKenzie Cole, U.S. Atty., John Howarth Bennett, Asst. U.S. Atty., Raleigh, NC, for appellee.
E.D.N.C.
AFFIRMED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Rodney Napoleon Brown appeals his sentence, pursuant to a guilty plea, to possession by a convicted felon of a firearm in violation of 18 U.S.C.A. Secs. 922(g), 924(a)(2) (West Supp.1994).  Brown's attorney has filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967), contending that the district court erred in sentencing Brown at the high, rather than low, end of a properly calculated guideline range, but asserting that there are no meritorious issues for appeal.  Brown was notified of his right to file a supplemental brief;  he raised the same issue.


2
A challenge to a sentence within a properly calculated guideline range does not state an appealable question under 18 U.S.C.A. Sec. 3742 (West Supp.1994).   United States v. Porter, 909 F.2d 789, 794 (4th Cir.1990).  Therefore, the sentencing issue raised by Appellant lacks merit.  In accordance with the requirements of Anders, we have examined the entire record and find no meritorious issues for appeal.


3
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C.A. Sec. 3006A (West 1985 & Supp.1994)), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari and take such steps as are necessary to protect the rights of his client.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.